Deen, Presiding Judge.
In the action underlying this appeal of a judgment rendered on a contract dispute, Mike Nunn Associates, Inc. (not a party to the in*765stant appeal; hereinafter referred to as “Nunn”) sued appellee Joe Sheehan & Associates, Inc. (Sheehan), for moneys allegedly due for work Nunn had performed on a public relations brochure which Sheehan had contracted to prepare for appellant Johnson Development Company (Johnson). Sheehan filed a third-party complaint against Johnson, seeking judgment in the amounts sought by Nunn. Johnson counterclaimed, alleging that the third-party complaint constituted abusive litigation. The trial court, sitting without a jury, entered judgment in favor of Nunn against Sheehan and in favor of Sheehan against Johnson. Johnson has appealed the latter judgment to this court, contending that the trial court erred in finding sufficient evidence to support the judgment, inasmuch as appellee allegedly failed to prove the performance or non-performance of a condition precedent. Held:
Decided April 4, 1988.
Michael D. Barber, for appellant.
Timothy W. Wolfe, John W. Chambers, Sr., for appellee.
Our scrutiny of the record in its entirety, including affidavits, depositions, and trial transcript, indicates that there was sufficient evidence adduced to authorize the judgment below. The appellate court determines the sufficiency of the evidence, not its weight. Russell v. State, 181 Ga. App. 665, 666 (353 SE2d 565) (1987).

Judgment affirmed.


Carley and Sognier, JJ., concur.